NUMBER 13-19-00466-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                      IN RE BILFINGER WESTCON, INC.


                      On Petition for Writ of Mandamus.


                                      ORDER
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      Relator Bilfinger Westcon, Inc. filed a petition for writ of mandamus in the above

cause on September 25, 2019. In sum, relator contends that the trial court abused its

discretion by ordering relator to respond to overbroad and irrelevant discovery requests.

The Court requests that the real parties in interest, Heavy Equipment Movers &

Installation, LLC; CMPM Management/Consulting Firm LLC; Kevin Maxwell; and

Advantage Industrial Systems, LLC; or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or
before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
27th day of September, 2019.




                                           2